IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





PD NO. 1275-07


RAUL ONTIVEROS , Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S  PETITION FOR DISCRETIONARY REVIEW
FROM THE THIRD COURT OF APPEALS

TRAVIS COUNTY

 

Per curiam.  Keasler and Hervey, JJ., dissent. 

ORDER

	The petition for discretionary review violates Rule of Appellate Procedure 68.4(i),
because It does not contain a complete copy of the opinion of the court of appeals.  The
petition for discretionary review also violates Rule of Appellate Procedure 68.5, because the
grounds and reasons for review are longer than 15 pages.
	The petition is struck.  See Rule of Appellate Procedure 68.6.
	The petitioner may redraw the petition.  The redrawn petition must be filed in the Court
of Criminal Appeals of Texas within thirty (30) days after the date of this order.

En banc.
Delivered    January 16, 2008
Do Not Publish.